Citation Nr: 1445192	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than July 12, 2011 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the Veteran's TDIU claim and assigned an effective date of July 12, 2011.


FINDINGS OF FACT

1.  The Veteran filed a formal claim for a TDIU that was received at the RO on July 12, 2011.  

2.  An April 30, 2010 VA examination report should be read as an informal claim for a TDIU.  

3.  At the time of the April 30, 2010 VA examination, the Veteran was service-connected for three disabilities with a combined rating of 60 percent; as these disabilities had a common etiology, they are considered as one for schedular TDIU purposes.  

4.  At the time of the April 30, 2010 VA examination, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date of April 30, 2010, but no earlier, for the award of a TDIU have been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Given this legal framework, the Board must answer two questions: first, is there evidence of an increase in disability warranting a TDIU finding in the year preceding his July 12, 2011 claim; and second, is there any evidence that the Veteran filed a claim for a TDIU (either formal or informal), prior to July 12, 2011? 

As to the first question, though the Veteran only filed his claim in July 2011, the evidence shows that his service-connected disabilities had rendered him unable to secure or follow a substantially gainful occupation for many years prior to that point.  "It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  As the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation for more than a year prior to his claim, an earlier effective date is precluded under 38 C.F.R. § 3.400(o)(2).  

As to the second question, there is no evidence of a formal claim for a TDIU prior to July 12, 2011.  That said, in briefs of April 2012 and June 2014, the Veteran's representative argues that an April 30, 2010 VA examination should serve as an informal claim for a TDIU.  See 38 C.F.R. § 3.157 (report of examination as claim for increase).

The Board agrees.  At that April 30, 2010 examination, the Veteran described his medical and work history with regard to his service-connected bilateral hand disabilities.  The Veteran stated that he was employed as a carpenter, and that he compensated for his right hand disability through overuse of his left.  He stated that, after many years, he was unable to hold a nail gun, swing a hammer, or use other heavy tools with either hand.  This statement, read in concert with the examination and the other evidence of record, shows that the Veteran's bilateral hand disabilities rendered him unable to secure or follow a substantially gainful occupation as of April 30, 2010.  As this statement was made during a VA examination, it can serve as an informal claim for benefits under 38 C.F.R. § 3.157.

Further, although the Veteran's combined rating at the time of this April 2010 examination was only 60 percent, as each of his disabilities had a common etiology (i.e., his in-service right hand injury, resulting in secondary disabilities of the right hand and a psychiatric disorder), he meets the schedular threshold for a TDIU.  38 C.F.R. § 4.16(a)(2).  Based on this evidence, an earlier effective date for the grant of TDIU benefits of April 30, 2010 is warranted.  

Though the Veteran had earlier discussed his unemployment in VA treatment records, at no time prior to April 30, 2010 did he show an intent to apply for TDIU benefits through an informal claim, including in an examination or hospitalization report.  This lack of an intent to file for benefits legally precludes the Board from finding that any such earlier document may serve as an informal claim for a TDIU.    

In summary, the Veteran's April 30, 2010 VA examination report may serve as an informal claim for TDIU benefits.  As the Veteran met the schedular and regulatory 

requirements for a TDIU as of that date, an earlier effective date of April 30, 2010, but no earlier, for the grant of a TDIU is warranted.  


ORDER

Entitlement to an effective date of April 30, 2010, but not earlier, for the award of a TDIU is granted, subject to laws and regulations governing the payment of monetary benefits.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


